DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is replacing Final Office Action issued on 12/29/21, because it includes rejection for new claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-10, 14-18, 21 and new claim 22 are rejected under 35 U.S.C. 103 a5 being unpatentable over Sakuma et al (LIS 20700270509) as evidences by Bioworld In view of Yamabe at al (US 4418186), all cited in the previous Office Action
2. Claims 11-13 and 19-20 are rejected under 35 ULS.C. 103 as being unpatentable over Wakamori et al (U5 52823302}, (cited in IDS and in previous Office Action) in view of Yamabe and further in view of Sakuma, all cited in the previous Office Action,
 Amendment to claim 1 is noted. Bioworld evidences that Sakuma’s reaction system has pH value of at least 7. In addition, Yamabe teaches that such polymerization takes place in the basic media. Sakuma discloses both free from proton and proton contained anion in pyrophosphate and acidic pyrophosphate. Note that even at the absence of acidic phosphate added, it immediately formed at the 
In the instant case substitution of equivalent methods requires no express motivation, as long as the prior art recognizes equivalency, In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air products Co. 85 USPQ 328 (USSC 1950). Therefore, it would have been obvious to a person of ordinary skills in the art to interchangeably use pyrophosphate, monobasic or dibasic pyrophosphate in the buffer preparation, since they exist in equilibrium.
Regarding new claim 22, Yamabe teaches that the pressure drop was compensated by compression of additional VDF to maintain the pressure in a range of 11-12 kg/cm2 (see Example 1).

3. Claims 1-3, 8-9, 21 and new claim 22are rejected under 35 U.S.C. 163 a6 being unpatentable over Durali et al {LIS 20150150545), necessitated by newly submitted IDS.
Durali discloses a method of synthesis of vinylidene fluoride (VDF), (meeting the limitations of claim 9) and hexafluoropropene (HFP) copolymer, which formed from the composition including potassium persulfate initiator, ethyl acetate as a chain-transfer agent (meeting the limitations of claims 1, 8 and 16), vinylidene fluoride and of hexafluoropropene (see Example 3 at 0055).

Durali uses 0.05 to about 5 weight percent of chain-transfer agent added to the polymerization reaction (see 0031). In addition, Durali teaches the use of one of more surfactants (i.e. suspension agent, see 0048). Note that even though the reference covers pH values higher than 7 (see 0033). 

Durali fails to teach a basic pH and phosphate or acetate salt in the Examples. 
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), see also MPEP 2131.02. Therefore, it would have been obvious to a person of ordinary skills in Durali’s composition, the art to use phosphate or acetate salts for buffering a polymerization media in basic media, since it clearly disclosed in the reference.
Regarding new claim 22, Durali teaches  that the reaction temperature was held at 83C, and the reaction pressure was maintained at 620 psig by adding vinylidene fluoride and hexafluoropropene as needed, and maintaining the VDF/HFP ratio at about 2.7.

Response to Arguments

4. Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 


Examiner disagrees. The whole idea of using buffers is in maintaining certain pH range, which specifically determined by buffer capacity. This parameter is defined as the moles of an acid or base necessary to change the pH of a solution, divided by the pH change and the volume of buffer in liters. A buffer resists changes in pH due to the addition of an acid or base though consumption of the buffer. 
Applicant suggests that basic pH in Yamabe’s composition results in an addition of sodium hydroxide, not sodium pyrophosphate. 
This is incorrect. Yamabe teaches that when an aqueous medium is used, it is possible to add a pH modifier and a buffering agent so as to control pH of the medium depending upon an activity of a polymerization initiator (see 3:55). 
Applicant submits that when both TSPP and H4P207 as pH modifier (Le. reproducing Sakuma’s system}, TOC values of the polymer composition are higher than the ones claimed. 
This is incorrect. Sakuma uses only 0.4 2 of sodium pyrophosphate and 0.4 g of acidic sodium pyrophosphate as buffering components (see Example 1). 
Regarding TOC values, note that the relevant discussion can be found in the Non-Final Office Action issued on 14/25/2026.
Conclusion
5.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/24/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765